Citation Nr: 1743680	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 5, 2010, for the schedular grant of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to referral for an extraschedular grant of a TDIU prior to May 22, 2002.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1983 to August 1995.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied TDIU.

The Veteran testified at an April 2013 Central Office hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

For the sake of brevity, the Board incorporates by reference all of the complex, procedural history detailed in the January 2017 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court).    

These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to referral for an extraschedular grant of a TDIU prior to May 22, 2002, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for TDIU was informally raised by the record on November 18, 1996.  See VA Form 28-1902 and Disabilities/Functional and Social Limitations Questionnaire, both dated November 18, 1996; Rice v. Shinseki, 22 Vet. App. 447 (2009).

2.  The Veteran is currently service connected for: (a) posttraumatic stress disorder (PTSD) at 70 percent disabling (from May 22, 2002); (b) cervical spine disability at 20 percent disabling (10 percent from August 8, 1995; 20 percent from October 4, 2006); (c) dermatitis at 10 percent disabling (from August 8, 1995); (d) right shoulder disability at 10 percent disabling (0 percent from August 8, 1995; 10 percent from March 5, 2010); and (e) recurring urinary tract infections at 0 percent disabling (from August 8, 1995).  See October 2015 Codesheet.

3.  The Veteran's service-connected disabilities combined to 20 percent from August 8, 1995, to May 21, 2002; and to 80 percent from May 22, 2002

4..  A June 2012 rating decision granted TDIU effective March 5, 2010. 


CONCLUSION OF LAW

The criteria for an effective date of May 22, 2002, for the schedular grant of a TDIU, have been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2016); Rice, 22 Vet. App. at 447. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has contended, including during the April 2013 hearing, that an effective date prior to March 5, 2010, is warranted for the grant of TDIU because there is evidence of unemployability beginning in April 1996.  Based on the evidence currently of record, the Board finds that an effective date of May 22, 2002, is warranted for the schedular grant of TDIU because the Veteran first met the schedular criteria for a TDIU grant on that date.  See 38 C.F.R. § 4.16(a).  However, the Board must remand the issue of whether the Veteran is entitled to an effective date before May 22, 2002, as this would constitute an extraschedular grant and first requires referral to the Director of the Compensation Service for consideration.  See 38 C.F.R. §§ 4.16(a); 3.321(b)(1).  

The issue of appropriateness of a TDIU is inferred as part of a claim whenever evidence of unemployability is submitted with a claim for benefits.  See Rice, 22 Vet. App. at 447.  In August 2017, the Veteran's Vocational Rehabilitation and Education (VR&E) records were associated with her claims file.  Based on those records, the Board finds that a claim for TDIU was informally raised by the record on November 18, 1996.  See VA Form 28-1902 and Disabilities/Functional and Social Limitations Questionnaire, both dated November 18, 1996; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in the VA Form 28-1902, the Veteran listed her service-connected disabilities and described how they limit her ability to find or hold a job; in the Questionnaire, the Veteran also described how she stopped working in April 1996 because it aggravated her service-connected disabilities and mental health.  Id.  Additionally, although the Veteran contends that the first evidence of unemployability is April 1996, the Board highlights that TDIU is informally raised by evidence of unemployability due specifically to service-connected disabilities (not simply evidence of unemployability).  See Rice, 22 Vet. App. at 447.  As such, the Board finds TDIU was informally raised by the record on November 18, 1996, not in April 1996.  Id. 

The Veteran is currently service connected for: (a) posttraumatic stress disorder (PTSD) at 70 percent disabling (from May 22, 2002); (b) cervical spine disability at 20 percent disabling (10 percent from August 8, 1995; 20 percent from October 4, 2006); (c) dermatitis at 10 percent disabling (from August 8, 1995); (d) right shoulder disability at 10 percent disabling (0 percent from August 8, 1995; 10 percent from March 5, 2010); and (e) recurring urinary tract infections at 0 percent disabling (from August 8, 1995).  See October 2015 Codesheet.  The Veteran's service-connected disabilities combined to 20 percent from August 8, 1995, to May 21, 2002.  Id.  The Veteran's service-connected disabilities combined to 80 percent from May 22, 2002, forward.  Id.  A June 2012 rating decision granted TDIU effective March 5, 2010.  Id.  As such, the Veteran first met the schedular criteria for a TDIU grant on May 22, 2002.  See 38 C.F.R. § 4.16(a).  

Moreover, evidence submitted in conjunction with her initial claim for service connection for PTSD included a January 2001VA treatment note that indicated that she had last worked at a fish market in 1996.  In February 2003, she stated that she was unemployed and socially isolated.  A VA examination performed in July 2003 included the examiners conclusion that the Veteran's PTSD symptoms would cause significant interference in her ability to interact effectively and to work efficiently.

Therefore , since the time that the Veteran has met the schedular criteria for TDIU she has been, in fact, unemployable.  As a consequence, the criteria for an effective date of May 22, 2002, for the schedular grant of a TDIU, have been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2016); Rice, 22 Vet. App. at 447. 
 
ORDER

Entitlement to an effective date of May 22, 2002, for the schedular grant of a TDIU, is granted.  


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide whether the TDIU effective date should be November 18, 1996, as this grant would also constitute an extraschedular TDIU grant for the period of November 18, 1996, to May 21, 2002.  The Board is precluded from this action without first seeking a referral to the Director of the Compensation Service for consideration.  See 38 C.F.R. §§ 4.16(a), 3.321(b)(1).

As previously mentioned, the Veteran's service-connected disabilities combined to 20 percent from August 8, 1995, to May 21, 2002.  See October 2015 Codesheet.  Although the combined ratings for this period do not meet the criteria for consideration of schedular TDIU, the Board notes that extraschedular consideration of TDIU may still be considered if the Veteran is nonetheless unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  However, the Board is precluded from adjudicating an extraschedular TDIU claim in the first instance, as it must first be referred to the Director of the Compensation Service for consideration.  See 38 C.F.R. §§ 4.16(a); 3.321(b)(1).  As there is evidence that the Veteran was unable to obtain/maintain a substantially gainful occupation due to her service-connected disabilities prior to May 22, 2002, the Board must remand for adjudication of whether an extraschedular TDIU grant is warranted for the period of November 18, 1996, to May 21, 2002.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Refer the issue of entitlement to an extraschedular TDIU prior to May 22, 2002, to the Director of the Compensation Service for adjudication. 

The Director is advised that a claim for TDIU was informally raised by the record on November 18, 1996.  See VA Form 28-1902 and Disabilities/Functional and Social Limitations Questionnaire, both dated November 18, 1996; Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Director is advised that TDIU consideration must include analysis of all physical and mental disabilities that were service connected during the period of November 18, 1996, to May 21, 2002.  See January 2017 Memorandum Decision issued by the Court.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





The law requires that all claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


